Exhibit 10.2

NOVOCURE LIMITED

Non-Qualified Stock Option Agreement for Employees in Austria

Pursuant to the

NovoCure Limited

2015 Omnibus Incentive Plan

AGREEMENT (this “Agreement”), dated as of [GRANT DATE] between NovoCure Limited,
a Jersey Isle company (the “Company” and, collectively with its controlled
Affiliates, the “ Employer”), and [PARTICPANT NAME]  (the “Participant”).

Preliminary Statement

The Committee hereby grants this non-qualified stock option (the “Stock Option”)
on [GRANT DATE] (the “Grant Date ”) pursuant to the NovoCure Limited 2015
Omnibus Incentive Plan, as it may be amended from time to time (the “ Plan ”),
to purchase the number of Ordinary Shares set forth below to the Participant, as
an Eligible Employee, Consultant or Non-Employee Director. Except as otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan. It is clarified that the term Stock
Option shall have the same meaning as the term “Share Option” as defined in
Section 2.41 of the Plan. By signing and returning this Agreement, the
Participant acknowledges having received and read a copy of the Plan and agrees
to comply with it, this Agreement and all applicable laws and regulations. The
Plan forms an integral part of this Agreement.

Accordingly, the parties hereto agree as follows:

1. Tax Matters. The Participant is fully liable for any personal (income) tax in
relation to the Stock Option granted. No part of the Stock Option is intended to
qualify as an “incentive stock option” under Section 422 of the Code.

2. Grant of Stock Option. Subject to the Plan and the terms and conditions set
forth herein and therein, the Participant is hereby granted the Stock Option to
purchase from the Company [NUMBER OF SHARES GRANTED] Ordinary Shares at a price
per share of US$[GRANT PRICE] (the “ Exercise Price ”).

3. Vesting.

(a)(a) Vesting Schedule.  The Stock Option shall vest and become exercisable on
the dates and amounts as set forth in the table below; provided, with respect to
each vesting date, that the Participant has not experienced a Termination prior
to such date.  There shall be no proportionate or partial vesting in the periods
prior to each vesting date.

Vesting Dates

Options Vesting

[Vest Date 1]

[Quantity Vesting 1]

[Vest Date 2]

[Quantity Vesting 2]

[Vest Date 3]

[Quantity Vesting 3]

[Vest Date 4]

[Quantity Vesting 4]

 

 

--------------------------------------------------------------------------------

 

(b)Unvested Stock Options.  Any portion of the Stock Option that is not vested
as of or upon the date of a Participant’s Termination for any reason shall
terminate and expire on the date of such Termination.

4. Exercise.

(a) To the extent that the Stock Option has become vested and exercisable with
respect to a number of Ordinary Shares, the Stock Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Stock Option in accordance with the Plan.
The Participant may exercise the Stock Option by delivering to the Company
written notice of the number of Ordinary Shares covered by the exercise,
together with the aggregate Exercise Price. Payment may be made by: (i) cash,
check, bank draft or money order payable to the order of the Company;
(ii) solely to the extent permitted by applicable law, through a procedure
whereby the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Company to deliver promptly to the Company an amount equal to
the aggregate Exercise Price; or (iii) on such other terms and conditions as may
be acceptable to the Committee. Upon expiration of the Stock Option, the Stock
Option shall be canceled and no longer exercisable.

(b) Upon the exercise of the Stock Option, the Participant:

(i) will be deemed to acknowledge and make such representations and warranties
as may be requested by the Company for compliance with applicable laws, and any
issuances of Ordinary Shares by the Company shall be made in reliance upon the
express representations and warranties of the Participant; and

(ii) will not sell, transfer or otherwise dispose of the Ordinary Shares in
violation of the Plan or this Agreement or dispose of the Ordinary Shares unless
and until the Participant has complied with all requirements of this Agreement
applicable to the disposition of the Ordinary Shares.

 

(c) Pursuant to the Plan, in the event the Participant engages in Detrimental
Activity prior to any vesting of the Stock Option, the Stock Option shall
thereupon terminate and expire. As a condition of the exercise of the Stock
Option, the Participant shall be required to certify in a manner acceptable to
the Company (or shall be deemed to have certified) that the Participant is in
compliance with the terms and conditions of the Plan and that the Participant
has not engaged in, and does not intend to engage in, any Detrimental Activity.
In the event (i) the certification of the Participant proves untrue and the
Participant had not been in compliance with the terms and conditions of the Plan
or had been engaged in any Detrimental Activity or (ii) the Participant engages
in Detrimental Activity during the one-year period commencing on the date the
Stock Option is exercised, the Participant is obliged to pay liquidated damages
to the Company in the amount equal to Fair Market Value of any Ordinary Shares
received from such exercise on the date of such exercise.

(d) The restrictions regarding Detrimental Activity are necessary for the
protection of the business and goodwill of the Company and are considered by the
Participant to be reasonable for such purposes. Without intending to limit the
legal or equitable remedies available in the Plan and in this Agreement, the
Participant acknowledges that engaging in Detrimental Activity will cause the
Company material irreparable injury for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of

2

 

--------------------------------------------------------------------------------

 

such activity or threat thereof, the Company shall be entitled, in addition to
the remedies provided under the Plan, to obtain from any court of competent
jurisdiction a temporary restraining order or a preliminary or permanent
injunction restraining the Participant from engaging in Detrimental Activity or
such other relief as may be required to specifically enforce any of the
covenants in the Plan and this Agreement without the necessity of posting a
bond, and in the case of a temporary restraining order or a preliminary
injunction, without having to prove special damages.

5. Stock Option Term. The term of the Stock Option shall be until the tenth
anniversary of the Grant Date, after which time it shall expire (the “Expiration
Date”), subject earlier termination in the event of the Participant’s
Termination as specified in the Plan and this Agreement. Notwithstanding
anything herein to the contrary, upon the Expiration Date, the Stock Option
(whether vested or not) shall be immediately forfeited, canceled and terminated
for no consideration and no longer shall be exercisable. The Stock Option is
subject to termination prior to the Expiration Date to the extent provided in
the Plan or this Agreement.

 

With regard to the consequences of Termination of Employment on Stock Options
sections 6.4. (f) – 6.4.(j) of the Plan shall apply with the following
modifications:

(i)The regulations on “Involuntary termination without cause” as set down in
section 6.4. (g) shall apply on any kind of ordinary termination of employment
by the Employer and justified termination for cause by the Participant.

(ii)The regulations on “Voluntary Termination” as set down in section 6.4. (h)
shall apply on any kind of ordinary termination of employment by the
Participant.

(iii)The regulations on “Termination for cause” as set down in section 6.4. (i)
shall apply on summary dismissal of the Participant (termination for cause by
the Employer) and on unjustified termination with immediate effect by the
Employee whereby all Share Options that are held by such Participant that are
vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant at any time within a period of 5 days from the date
of such Termination, but in no event beyond the expiration of the stated term of
such Share Options.

6. Termination and Change in Control. The provisions in the Plan regarding
Termination and Change in Control shall apply to the Stock Option.

7. Restriction on Transfer of Stock Option. The provisions in the Plan regarding
restrictions on Transfer shall apply to the Stock Option.

8. No Rights as a Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any Award until the Participant
becomes the holder of record of the Ordinary Shares underlying the Award.

9. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to time.
The Plan is incorporated herein by reference. If and to the extent that this
Agreement conflicts or is inconsistent with the Plan, the Agreement shall
prevail.

3

 

--------------------------------------------------------------------------------

 

10. Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made:

(a) unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 10 , any notice required to be delivered
to the Company shall be properly delivered if delivered to:

NovoCure Limited

20 Valley Stream Pkwy

Suite 300

Malvern, PA 19355

Attention:         General Counsel

Telephone:       (212) 767-7530

(b) if to the Participant, to the address on file with the Employer.

Any notice, demand or request, if made in accordance with this Section 10 shall
be deemed to have been duly given: (i) when delivered in person; or (ii) on the
first Austrian business day following the date of deposit if delivered by a
recognized overnight delivery service.

11. No Right to Employment/Consultancy/Directorship. This Agreement shall not
give the Participant or other Person any right to employment, consultancy or
directorship by the Employer, or limit in any way the right of the Employer to
terminate the Participant’s employment, consultancy or directorship at any time
in accordance with applicable laws.

12. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THE PLAN OR THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT OF THE PLAN OR THIS AGREEMENT.

13. Severability of Provisions. If at any time any of the provisions of this
Agreement shall be held invalid or unenforceable, or are prohibited by the laws
of the jurisdiction where they are to be performed or enforced, by reason of
being vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement
and the Company and the Participant agree that the provisions of this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provisions had not been included.

 

14. Governing Law. All matters arising out of or relating to this Agreement and
the transactions contemplated hereby, including its validity, interpretation,
construction, performance and enforcement, shall be governed by and construed in
accordance with the internal laws of the Jersey Isles, without giving effect to
its principles of conflict of laws, unless mandatory provisions of Austrian
(labor) law prevail.

15. Interpretation. Unless a clear contrary intention appears: (a) the defined
terms herein shall apply equally to both the singular and plural forms of such
terms; (b) reference to any Person includes

4

 

--------------------------------------------------------------------------------

 

such Person’s successors and assigns but, if applicable, only if such successors
and assigns are not prohibited by the Plan or this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity or
individually; (c) any pronoun shall include the corresponding masculine,
feminine and neuter forms; (d) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;
(e) reference to any law, rule or regulation means such law, rule or regulation
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any law, rule or
regulation means that provision of such law, rule or regulation from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
(f) “hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular article,
section or other provision hereof; (g) numbered or lettered articles, sections
and subsections herein contained refer to articles, sections and subsections of
this Agreement; (h) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (i) “or” is used in the inclusive sense of “and/or”; (j) references to
documents, instruments or agreements shall be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto; and (k) reference to dollars
or $ shall be deemed to refer to U.S. dollars.

16. No Strict Construction. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

[Remainder of Page Left Intentionally Blank]

 




5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

NOVOCURE LIMITED

 

By: /s/ William F. Doyle

William F. Doyle
Executive Chairman of the Board of Directors

 

 

 

 

 

Signed as of [Acceptance Date].

 

 

 

 

PARTICIPANT

 

 

By:

 

[Electronic Signature]

Name:

 

 [Participant Name]

 

 

 

By signing this Agreement the Participant acknowledges the content of the
present Agreement and in particular that s/he is fully proficient in the English
language.

Mit Unterzeichnung dieser Vereinbarung bestätigt der Teilnehmer (Participant)
mit den Bestimmungen dieser Vereinbarung einverstanden zu sein und insbesondere
der englischen Sprache mächtig zu sein.  

 

6

 